Citation Nr: 1244347	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  04-10 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970.  He had periods of active duty for training in December 1967 and June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran requested a Board hearing in January 2010, but he withdrew that request in February 2010.  This matter was last remanded in March 2011 for further development.

The Board has described the underlying service connection issue as one of service connection for an acquired psychiatric disability, to include PTSD, in recognition of the judicial guidance offered in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Specifically, that decision noted that although a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  Rather, VA should consider the claim as a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  The decision noted that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  PTSD has been reported, and so has depression, during a VA evaluation in March 2002.

The Board's decision granting the application to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is set forth below.  The reopened claim for service connection for an acquired psychiatric disorder, including PTSD, is addressed in the remand following the order; this matter is being remanded to RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  The Board denied service connection for PTSD in January 2007.  

2.  Evidence of record qualifies under the July 13, 2010 amendment to 38 C.F.R. § 3.304(f) (2012) as new and material evidence.


CONCLUSIONS OF LAW

1.  The January 2007 Board decision denying service connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2012).

2.  The criteria to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD, based on new and material evidence, are met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, and remands it to the RO.  Thus, a discussion of VA's duties to notify and assist is not necessary with respect to this issue at this time.  

Prior Board decisions are final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §20.1100 (2012).  Generally, a claim which has been denied in a final Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For claims that were appealed to the Board but not decided as of July 13, 2010, which is the case here, changes to the applicable regulations are in effect as follows.  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. §3.304(f)(3) (2012); 75 Fed. Reg. 39,843 (July 13, 2010). 

"Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Board denied service connection for PTSD in January 2007.  The Board's January 2007 decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The basis of the decision was that while there had been an impression of PTSD on VA consultation in March 2002, the Veteran's claimed service stressors had not been corroborated as was required.  

Service personnel records show that the Veteran served aboard the U.S.S. RICHARD S. EDWARDS (DD-950) from August 1968 to August 1969.  

At the time of the January 2007 Board decision, March and April 2002 VA medical records had indicated that the Veteran reported that he had served onboard a gunship that fired shells, that grenades had been thrown at the ship, and that he was in constant fear that his ship would blow up underneath him.  In May 2004, the United States Armed Services Center for Research of Unit Records indicated that the U.S.S. RICHARD S. EDWARDS had been deployed to the coastal waters of Vietnam.  It began firing on Viet Cong troops, artillery, and coastal defense sites, ammunition dumps, and supply storages in the Mekong Delta region in February 1969, while the Veteran was stationed on it.  This continued until March 1969.  In April 1969, it was assigned to harbor defense duty at Da Nang, Vietnam.  From May to June 1969, it was positioned near the Demilitarized Zone, providing Naval gunfire support for Marines operating in the area.  A professional map of the route of the U.S.S. EDWARDS, submitted by the Veteran in February 2009, shows it going into and leaving the Gulf of Tonkin, off the coast of North Vietnam, and Da Nang.  

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010).  VBA Training Letter 10-05 (July 16, 2010) states with regard to this amendment: "To reopen a claim under new § 3.304(f)(3), VA will accept a Veteran's lay statement regarding an in-service stressor - 'fear of hostile military or terrorist activity' - as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the Veteran's record otherwise shows service in a location involving exposure to 'hostile military or terrorist activity.'  If review of the record discloses a previously submitted lay statement demonstrating 'fear of hostile military or terrorist activity,' such statement will be sufficient for reopening a claim if the Veterans' record otherwise demonstrates service in a location involving exposure to 'hostile military or terrorist activity.'"   
 
Evidence of record indicates that the Veteran was in fear of hostile military or terrorist activity during his service aboard the U.S.S. RICHARD S. EDWARDS, and evidence concerning his service, including his service personnel records, shows service in locations involving exposure to hostile military activity.  Pursuant to the VBA training letter interpreting the recent amendment to the PTSD regulation, this evidence is sufficient to reopen the claim.  Reopening of the claim for service connection for an acquired psychiatric disorder, to include PTSD, is therefore in order.


ORDER

The application to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD, based on new and material evidence, is granted.  To this extent only, the appeal is allowed, subject to the directives in the following remand section of this decision.


REMAND

Given that the Veteran has been diagnosed with PTSD and he served in a location that would involve hostile military activity as evidenced by his service personnel records, a VA psychiatric examination is warranted.  See VBA Training Letter 10-05 ("[I]f review of an application for benefits discloses a compensation claim for PTSD and the Veteran's DD-Form 214 verifies service in a location that would involve 'hostile military or terrorist activity' . . . , this evidence would be sufficient to schedule the veteran for a VA psychiatric examination).  

Accordingly, the claim for service connection for PTSD is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA psychiatric examination by a VA psychiatrist or psychologist, or one contracted with by VA.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  If possible, specialized psychological testing for PTSD should be conducted.  All current psychiatric disorders should be clearly diagnosed.  The examiner should also clearly indicate whether or not the criteria for PTSD have been met.

a) If a diagnosis of PTSD is rendered, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the PTSD is related to in-service fear of hostile military or terrorist activity and specify what hostile military or terrorist activity was feared by the Veteran, that warrants the diagnosis of PTSD. 

b) For any other psychiatric diagnosis rendered (other than PTSD), the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such psychiatric disorder is causally related to service. 

A rationale should be provided, to include discussion of the results of examination and any testing. 

2.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board. 

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


